Name: Council Directive 94/66/EC of 15 December 1994 amending Directive 88/609/EEC on the limitation of emissions of certain pollutants into the air from large combustion plants
 Type: Directive
 Subject Matter: deterioration of the environment;  technology and technical regulations;  environmental policy
 Date Published: 1994-12-24

 Avis juridique important|31994L0066Council Directive 94/66/EC of 15 December 1994 amending Directive 88/609/EEC on the limitation of emissions of certain pollutants into the air from large combustion plants Official Journal L 337 , 24/12/1994 P. 0083 - 0085 Finnish special edition: Chapter 15 Volume 13 P. 0262 Swedish special edition: Chapter 15 Volume 13 P. 0262 COUNCIL DIRECTIVE 94/66/EC of 15 December 1994 amending Directive 88/609/EEC on the limitation of emissions of certain pollutants into the air from large combustion plantsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s (1) thereof, Having regard to the proposal from the Commisison (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty (3), Whereas the 1973 (4), 1977 (5), 1983 (6), 1987 (7) and 1993 (8) European Community action programmes on the environment stress the importance of the reduction and prevention of atmospheric pollution; Whereas Directive 88/609/EEC (9) did not set limit values for SO2 for new plants with a rated thermal input of between 50 and 100 megawatts which use solid fuel; whereas, however, Annex III thereof states that the Council, on the basis of a report from the Commission, shall set emission limit values for plants in this category; Whereas, according to the Commission's report to the Council on the availability of low-sulphur fuel, the difficult situation which had delayed the setting of these limit values has now improved, thanks notably to the availability on the world market of sufficient quantities of coal with a low sulphur content; whereas emissions from the combustion of this type of coal can be limited to 2 000 mg/Nm3 (*); Whereas in view of the damage caused to the environment by atmospheric pollution, the emission limit values for plants with a rated thermal input of between 50 and 100 megawatts should be set at this level, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 88/609/EEC is hereby amended as follows: - Annex III shall be replaced by the Annex to this Directive; - the following subparagraph shall be added to Article 4 (1): 'However, Member States may provide that new plants having a retard thermal input of not less than 50 megawatts and not more than 100 megawatts and licensed before the deadline for incorporation of Directive 94/66/EC (10)() into national law shall be obliged to comply with the value set in Annex III by no later/than one year after that deadline. ' Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than six months after its entry into force. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the provisions of domestic law which they adopt in the field governed by this Decision. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 This Directive is addressed to the Member States. Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (1) OJ No C 17, 22. 1. 1993, p. 12. (2) OJ No C 201, 26. 7. 1993, p. 4. (3) Opinion of the European Parliament of 14 September 1993 (OJ No C 268, 4. 10. 1993, p. 34). Council common position of 8 June 1994 (OJ No C 213, 3. 8. 1994, p. 11) and Decision of the European Parliament of 17 November 1994 (OJ No C 341, 5. 12. 1994). (4) OJ No C 112, 20. 12. 1973, p. 1. (5) OJ No C 139, 13. 6. 1977, p. 1. (6) OJ No C 46, 17. 2. 1983, p. 1. (7) OJ No C 328, 7. 2. 1987, p. 1. (8) OJ No C 138, 17. 5. 1993, p. 1. (9) OJ No L 366, 7. 12. 1988, p. 1. Directive as amended by Directive 90/656/EEC (OJ No L 353, 17. 12. 1990, p. 59). (10)() Mg/Nm3 means milligram per normal cubic metre or mass per volume of gas expressed in cubic metres produced at standard temperature (273 ° Kelvin) and pressure (101,3 Kilopascals) after deductions of the steam content. (11)() OJ No L 337, 24. 12. 1994, p. 83. ANNEX 'ANNEX III EMISSION LIMIT VALUES FOR SO2 FOR NEW PLANTS Solid fuel g g '